 Case: 3:20-cr-50033 Document #: 18 Filed: 10/15/20 Page 1 of 2 PageID #:75




                                  IN THE
                       UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             WESTERN DIVISION

UNITED STATES OF AMERICA                  )
                                          )
v.                                        )     Judge Lisa A.Jensen
                                          )
                                          )     Case No. 20 CR 50033
KEITH HOWELLS                             )


                 MOTION TO CONTINUE EXTRADITION HEARING
                             (UNOPPOSED)


     Keith Howells by the Federal Defender Program, John F. Murphy

Executive Director and Paul E. Gaziano, one of his Assistants, respectfully

moves this Honorable Court to enter an order to continue the extradition

hearing and in support states:

1. The Extradition Complaint was filed on August 20, 2020.

2. That Defendant was arrested on August 24, 2020.

3. Mr. Howells is presently being held at Winnebago County Jail, Rockford,

     Illinois.

4. This matter is set for hearing on Friday, October 16, 2020.

5. That defense counsel has become ill and unable to attend the court

     hearing.

                                      1
 Case: 3:20-cr-50033 Document #: 18 Filed: 10/15/20 Page 2 of 2 PageID #:76




6. The government has been advised of this request and through Michael

   Love, Assistant United States Attorney, offers no objection.

7. Counsel requests that the hearing be continued to October 30, 2020 at

   10:30a.m.

                                         Respectfully Submitted,
                                         FEFENDER PROGRAM
                                         John F. Murphy
                                         Executive Director
                                         By: /s/ Paul E. Gaziano
                                                 Paul E. Gaziano
                                                 401 West State Street, Suite 800
                                                 Rockford, IL 61101
                                                 815-961-0800




                                     2
